DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Looking to independent claim 21:
21. (New) A method comprising: 

under control of a hardware processor: 

receiving first visitor data via a computer network, 

wherein the first visitor data is gathered by a first data collection tag and indicative of user interactions with a first content page, the first visitor data comprising a cookie-derived visitor identifier associated with a first visitor visiting the first content page, the first data collection tag comprising instructions to gather the first visitor data and transmit the first visitor data via the computer network; 

storing at least some of the first visitor data in association with a visitor profile that corresponds to the cookie-derived visitor identifier;

receiving second visitor data via the computer network, 

wherein the second visitor data is gathered by a second data collection tag and indicative of user interactions with a second content page different from the first content page, the second visitor data comprising the cookie-derived visitor identifier, the second data collection tag comprising instructions to gather the second visitor data and transmit the second visitor data via the computer network; 

storing at least some of the second visitor data in association with the visitor profile; 

determining from the first visitor data and the second visitor data that the second visitor data is potentially associated with a second visitor different from the first visitor associated with the first visitor data; and 

assigning an indicator to the visitor profile, the indicator denoting that the visitor profile is potentially associated with a plurality of visitors rather than a single visitor.

The application is allowable as the prior art fails to teach or render obvious the above underlined limitations in combination with the other limitations of claim 21. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Turgeman (US 2017/0154366) teaches in ¶ [0105] and [0106]:
[0105] In some embodiments, the method comprises: (a) when a new usage session is performed with the same behavioral cookie, checking whether the model that belongs to the specific behavioral cookie is similar to the new model that extracted for the new session; (b) if the models are similar or they match, then updating the old model with the fresh data; in contrast, if the models are not similar or do not match, storing the fresh model under the same cookie ID as a different user; (c) with every new usage session, determining whether the new (or current) user is one of the different users that were seen before under the same cookie ID, or whether the current user is a different user that will be add in addition to the older one(s) under the same cookie ID. 

[0106] In some embodiments, a computerized service/application/website is able to read the behavioral cookie, monitor the fresh (e.g., current, or currently-observed, or recently-observed, or just-observed, or observed in the most-recent N seconds wherein N is smaller than 60 or 30 or 15 or 10 seconds or other threshold value) interactions of the user, and has access to the cloud or the remote server or the remote database in which the models are being stored under each cookie ID; and may determine which one of the different users is currently acting in the current usage session (e.g. User 3 under Cookie number 12345); and based on that determination, may gather or collect different type of data about the specific user, and/or may make different decisions regarding the specific user, such as which advertisement or content-items to select or serve or present. 

Examiner submits that these paragraphs are not supported by the parent application 14/325,398, which states that the earliest possible priority date of the Turgeman reference is September 27, 2016. Examiner also submits that the claims of the instant application is properly supported by the priority document 15/067,089, which means that the earliest priority date of the instant application is March 10, 2016. 

[0081] Optionally, the hardware assembly detector 247 may utilize a resources burdening module 251 for the purposes of hardware assembly detection or identification.   In a demonstrative example, a web-page or application of a service (e.g., banking service, or electronic commerce service) may intentionally include excess code, whose purpose is to execute a resource-intensive operation or calculation (e.g., a function that finds all the prime numbers between 1 and 1,000,000); and the user's device may be induced into executing such code (e.g., as a client-side JavaScript code or other client-side program) when the user is accessing the service, in order to capture and use the footprint of such resource burdening. For example, each time that a user logs-in to his banking website, the website may require the user's device to execute (e.g., one time only per each log-in session) a particular resource-intensive user-side (e.g., browser-based) calculation, and to transmit or submit the answer back to the server. The resources burdening module 251 may observe that, for example, in a first usage session the client-side computation required 13 seconds; in a second usage session the client-side computation required 13.3 seconds; in a third usage session the client-side computation required 12.8 seconds; and in a current, fourth, usage session the client-side computation required only 8 seconds. This may indicate that the current usage session is being performed by utilizing a different hardware (e.g., faster processor; increased memory) relative to the previous usage sessions, and may indicate that a possible fraud may be taking place (e.g., by a hacker, a remote attacker, or other fraudster). Optionally, such determination of possible fraud may be reached, even if the IP address and/or "cookie" information indicate that the current user is the same person (or the same device) as the user of a previous usage session.  

[0131] The system may be able to identify that a particular subscription-account is utilized by two different human users, rather by the same single human user, without relying on (or without taking into consideration) the Internet Protocol (IP) address associated with each usage session (or each purported user); without relying on (or without taking into consideration) the user-agent data associated with each usage session (or each purported user); without relying on (or without taking into consideration) any "cookie" data or "cookie" file which may be stored or used by the computerized service.  

Examiner submits that even though there is this teaching, the parent application does not render obvious the underlined limitations in combination with the other limitations of independent claim 1 as it does not teach doing the determining from data collected based on the page, and that the collected data comprises cookie-derived visitor identifier and that the reference states that it does not rely on anything cookie derived.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660.  The examiner can normally be reached on Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/ANGELA NGUYEN/Primary Examiner, Art Unit 2442